Case: 20-60329     Document: 00516116776         Page: 1    Date Filed: 12/03/2021




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 3, 2021
                                 No. 20-60329
                               Summary Calendar                          Lyle W. Cayce
                                                                              Clerk

   Ursula C. Staten,

                                                           Plaintiff—Appellant,

                                      versus

   Harrison County, Mississippi; Harrison County Board
   of Supervisors, In their Official and Individual Capacities; Lisa
   Mishune Ross, in her Individual and Official Capacity; Lisa M. Ross
   Law Firm; Patrick T. Guild, Attorney for Harrison County,
   Mississippi, in his Individual and Official Capacity; Melvin Brisolara,
   Harrison County Sheriff, in his Individual and Official Capacity; Haley
   Necaise Broom, Esquire, Attorney for Harrison County Sheriff Melvin
   Brisolara in her individual and official capacity; Robert H. Pedersen, of
   Watkins & Eager, P.L.L.C., in their Individual and Official Capacities and as
   attorneys for Health Assurance, LLC and Kenissa Clark, Registered Nurse;
   Walter T. Johnson, of Watkins & Eager, P.L.L.C., in their Individual
   and Official Capacities and as attorneys for Health Assurance, LLC and
   Kenissa Clark, Registered Nurse; Jason E. Dare, Esquire, Attorney for
   City of D’Iberville, et al., in his Individual and Official Capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:19-CV-560
Case: 20-60329      Document: 00516116776          Page: 2    Date Filed: 12/03/2021

                                    No. 20-60329


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ursula P. Staten, proceeding pro se, appeals from the district court’s
   dismissal of her complaint under Federal Rule of Criminal Procedure
   12(b)(1) for lack of Article III standing, the imposition of a prefiling
   injunction, and the denial of her motion to recuse. She also challenges the
   validity of certain orders entered in a prior federal wrongful death lawsuit and
   various state court orders.
          Both the instant lawsuit and the prior legal actions sought to invalidate
   a settlement agreement and the dismissal of related claims against various
   defendants.    The wrongful death lawsuit was brought by Staten as
   adminstratrix of the estate of her ex-husband, Ray Staten, Sr., on behalf of
   the estate and Ray’s children, who were his wrongful death beneficiaries. In
   the litigation that followed entry of the settlement agreement and dismissal
   of related claims, Staten generally argued, inter alia, that various defendants,
   including those named in the instant lawsuit, conspired and colluded to
   fraudulently induce her into agreeing to settle the estate for $350,000 and
   surrendering valuable claims against various parties to the wrongful death
   lawsuit.
          This court reviews de novo the district court’s grant of a Federal Rule
   of Civil Procedure 12(b)(1) motion to dismiss for lack of subject matter
   jurisdiction, including among other things the issue of Article III standing.
   Choice Inc. of Tex. v. Greenstein, 691 F.3d 710, 714 (5th Cir. 2012); Crane v.
   Johnson, 783 F.3d 244, 250-51 (5th Cir. 2015). The district court’s decision
   to dismiss with or without prejudice is reviewed for abuse of discretion. Club
   Retro, L.L.C. v. Hilton, 568 F.3d 181, 215 n.34 (5th Cir. 2009). The party


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-60329        Document: 00516116776          Page: 3    Date Filed: 12/03/2021




                                      No. 20-60329


   invoking federal jurisdiction has the burden of proof to show standing. Crane,
   783 F.3d at 251.
          “To establish Article III standing, a plaintiff must show (1) an injury
   in fact, (2) a sufficient causal connection between the injury and the conduct
   complained of, and (3) a likel[ihood] that the injury will be redressed by a
   favorable decision.” Crane, 783 F.3d at 251 (internal quotation marks and
   citation omitted). “An injury sufficient to satisfy Article III must be concrete
   and particularized and actual or imminent, not conjectural or hypothetical.”
   Id. (internal quotation marks and citation omitted).
          Staten argues that she established statutory standing to pursue her
   claims, which she asserts in her individual capacity, because Mississippi’s
   standing requirements are quite liberal and that statutory standing is
   sufficient to satisfy Article III standing.
          Even if Staten could establish statutory standing under Mississippi
   law, this court has explained, “Although standing requirements in state
   courts are often less stringent than those of Article III, the issue lacks
   relevance here, as standing in federal court is determined entirely by Article
   III and depends in no degree on whether standing exists under state law.”
   Int’l Primate Prot. League v. Adm’rs of the Tulane Educ. Fund, 895 F.2d 1056,
   1061 (5th Cir. 1990), rev’d on other grounds, 500 U.S. 72, 74, 76-77 (1991); see
   also Duarte ex rel. Duarte v. City of Lewisville, 759 F.3d 514, 519 n.1 (2014).
          Because Staten does not address how the facts of her case give rise to
   Article III standing, she fails to show that the district’s dismissal of her claims
   for lack of Article III standing was erroneous. See Yohey v. Collins, 985 F.2d
   222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987). Accordingly, we affirm the dismissal of
   Staten’s complaint. However, the district court erred in dismissing the
   complaint with prejudice because the dismissal of the individual capacity




                                            3
Case: 20-60329        Document: 00516116776          Page: 4    Date Filed: 12/03/2021




                                      No. 20-60329


   claims was based on lack of standing, an issue of subject matter jurisdiction.
   See Env’t Tex. Citizen Lobby, Inc. v. ExxonMobil Corp., 968 F.3d 357, 364 (5th
   Cir. 2020); Griener v. United States, 900 F.3d 700, 705-06 (5th Cir. 2018).
   We therefore amend the district court’s judgment to reflect that the dismissal
   of Staten’s individual capacity claims is without prejudice. See Griener, 900
   F.3d at 705-06.
          Staten intentionally abandoned her appeal from the denial of her
   Federal Rule of Civil Procedure 60 motion in the wrongful death lawsuit, and
   the district court’s order denying the motion became final when this court
   dismissed her appeal for want of prosecution. See Transp. Co. of Tex. v.
   C.I.R., 536 F.2d 93, 97 (5th Cir. 1976). Staten cannot now relitigate the
   propriety of the district court’s ruling on her Rule 60 motion, which
   concluded that she lacked standing to challenge the settlement agreement
   and related dismissals of claims, in this court. See Royal Ins. Co. of Am. v.
   Quinn-L Cap. Corp., 960 F.2d 1286, 1293 (5th Cir. 1992). As for the chancery
   court order vacating the reopening of Ray’s estate and the reappointment of
   Staten as adminstratrix, neither the district court nor this court has
   jurisdiction to review it. See Liedtke v. State Bar of Tex., 18 F.3d 315, 317-18
   (5th Cir. 1994).
          Staten also argues that the state circuit court erred in holding that she
   lacked standing to pursue claims against the attorney whom she retained to
   file and litigate the wrongful death lawsuit, that the chancery court erred in
   granting the attorney’s motion to set aside the order reopening Ray’s estate
   and reappointing Staten as administratrix, and that the district court erred in
   denying her motion to recuse. Although this court applies less stringent
   standards to parties proceeding pro se than to parties represented by counsel
   and liberally construes briefs of pro se litigants, pro se parties must still brief
   the issues and reasonably comply with the requirements of Federal Rule of
   Appellate Procedure 28. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).



                                           4
Case: 20-60329      Document: 00516116776           Page: 5    Date Filed: 12/03/2021




                                     No. 20-60329


   Staten’s brief contains no argument regarding the first two issues, and her
   challenge to the denial of her motion to recuse consists of a single paragraph
   setting forth the standard for recusal. Accordingly, Staten has abandoned
   these issues on appeal by failing to adequately brief them. See Yohey, 985 F.2d
   at 224-25; Price v. Digit. Equip. Corp., 846 F.2d 1026, 1028 (5th Cir. 1988).
          Finally, Staten challenges the district court’s order enjoining her from
   “filing additional actions in any state or federal court” against the defendants
   and those in privity with them based on the facts underlying the instant and
   preceding litigation and asserting the same claims and causes of action
   without first obtaining approval of the district court. She argues that she had
   a good faith basis for pursuing prior legal actions challenging the settlement
   agreement and related dismissal of claims and that she cannot be barred from
   bringing claims in Mississippi state courts under Article 25 of the Mississippi
   Constitution.
          District courts have authority to enjoin vexatious litigants under the
   All Writs Act, 28 U.S.C. § 1651. Matter of Carroll, 850 F.3d 811, 815 (5th Cir.
   2017). They also have inherent power to impose prefiling injunctions to deter
   vexatious, abusive, and harassing litigation, and they have a constitutional
   obligation to protect their jurisdiction from conduct that impairs their ability
   to carry out their Article III functions. Baum v. Blue Moon Ventures, LLC, 513
   F.3d 181, 187, 189 (5th Cir. 2008); Marinechance Shipping, Ltd. v. Sebastian,
   143 F.3d 216, 218 (5th Cir. 1998); Farguson v. MBank Houston, N.A., 808 F.2d
   358, 359-60 (5th Cir. 1986). Thus, courts may require sanctioned litigants to
   obtain judicial consent prior to making future filings. Balawajder v. Scott, 160
   F.3d 1066, 1067 (5th Cir. 1998). A prefiling injunction should be tailored to
   protect the courts and to preserve the litigant’s legitimate right to present
   nonfrivolous claims. Farguson, 808 F.2d at 360. We review the district
   court’s decision to issue a prefiling injunction for abuse of discretion. Qureshi




                                          5
Case: 20-60329      Document: 00516116776           Page: 6   Date Filed: 12/03/2021




                                     No. 20-60329


   v. United States, 600 F.3d 523, 524 (5th Cir. 2010); Newby v. Enron Corp., 302
   F.3d 295, 301 (5th Cir. 2002).
          The district court did not abuse its discretion by issuing a prefiling
   injunction with respect to federal court filings even though Staten was
   proceeding pro se. See Matter of Carroll, 850 F.3d at 815; Baum, 513 F.3d at
   189. Nevertheless, the scope of the injunction is inconsistent with this
   court’s decision in Baum, 513 F.3d at 191-92. Accordingly, we amend the
   district court’s prefiling injunction to apply only to filings in federal courts
   located in the state of Mississippi. See id. at 194.
          The district court’s dismissal of Staten’s complaint is AFFIRMED
   but AMENDED to reflect that the dismissal of Staten’s individual capacity
   claims is without prejudice. The district court’s order imposing a prefiling
   injunction is AFFIRMED but AMENDED to apply only to filings in
   federal courts located in the state of Mississippi.




                                           6